DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 1 is objected to because of the following informality:  in claim 37, line 7, “three electrode” should be – three-electrode – [hyphen inserted]. 

 Appropriate correction is required.







Status of the Rejections pending since the 
Office Action mailed on July 28, 2022


The rejection of claim 45 under 35 U.S.C. 101 is withdrawn.

The rejection of claims 1-35 and 45 under 35 U.S.C. 112(a) is withdrawn.

The rejections of claims 1-35 and 37-45 under 35 U.S.C. 112(b) are withdrawn.

The rejections of claims 37, 38, 42, and 44 under 35 U.S.C. 103 are withdrawn.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 38, 42-44, and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 37 requires “contacting a solution with the reference electrode in order to generate a reference potential for an electrochemical sensor, using a potentiostat to apply a voltammetric signal to the reference electrode, wherein the reference electrode is one electrode in a three electrode system; . . . .[italicizing by the Examiner]”  It is not clear how the three electrode system is related, if at all, to the electrochemical sensor.  

b) in claim 38  is the “an electrochemical sensor” the same as “an electrochemical sensor” of underlying claim 37, line 5, or a different electrochemical sensor?  If different, how is the three electrode system of 
claim 37 related to it?








c)  Claim 43  recites the limitation "the reference electrode data” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

d) in claim 44 it is not clear which reference electrode is meant by “the reference electrode” in line 3.  The Examiner assumes that the reference electrode of the  three electrode system is meant rather than the different reference electrode.

e) in claim 50 is the Ag/AgCl reference electrode of the electrochemical system a different reference electrode from the one used in underlying clam 37?


Allowable Subject Matter

Claim 37 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 37, 38, 42-44, and 46-50 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: see pages 4-6 of Applicant’s latest Amendment and pages 18-23 (Other relevant Prior Art and Allowable Subject Matter) of the Office Acton mailed on 
July 28, 2022.


Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795     
December 16, 2022